        Case 1:21-cv-01215-HBK Document 3 Filed 08/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK M. ROCHA,                                 Case No. 1:21-cv-01215-HBK
12                          Plaintiff,                  ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13             v.                                       DIRECTING CLERK TO ISSUE
                                                        SCHEDULING ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,                                         (Doc. No. 2)
15
                            Defendant.
16

17            Pending before the Court is Plaintiff’s motion to proceed in forma pauperis under 28

18   U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in the motion

19   satisfies the requirements under § 1915.

20            Accordingly, it is ORDERED:
21            1. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is GRANTED.

22            2. The Clerk is directed to issue the Scheduling Order.

23            3. The Clerk is directed to issue summons and service shall proceed under the Court’s E-

24   Service program set forth in the Scheduling Order.

25
     Dated:         August 16, 2021
26                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
